DETAILED ACTION

	Claims 1-22 have been examined and are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12-16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell et al. (US Patent 10,013,999) hereinafter Fadell.

	As per claim 1, Fadell teaches a method of data management, (Fadell, see column 5 line 33-38, the on-board computing system 118 may be configured to receive and analyze data…) the method comprising:
 establishing a first connection between a first wearable audio device and a first peripheral device, (Fadell, see column 10 line 54-60, computing device 410 and wearable computing device 430 are operable to communicate via a communication link 420 (e.g., a wired or wireless connection).)) the first wearable audio device or the first peripheral device being operational in a critical listening state and a non-critical listening state (Fadell, see column 2 line 1-10, relates to a wearable device that may, while playing back audio content, automatically recognize when a user is engaging in a conversation, and then duck the audio content playback accordingly, in real-time (Note: critical listening state is while audio content is being played and non-critical listening state is when audio content is ducked when a user is engaged in a conversation ))
 establishing, when the first wearable audio device or the first peripheral device is in the critical listening state, a first data stream within the first connection, the first data stream established using a first communication protocol, the first communication protocol having an audio-centric data slot template (Fadell, see column 13 line 5-15, The first audio signal may be provided by an audio source that is included in the device 300, such as an internal audio playback device. The audio signal may alternatively be provided by an auxiliary audio playback device, such as a smartphone, that is connected to the device 300 through either a wired or a wireless connection. …music content that is played back to the user of the device 300 via the BCTs 308, providing the user with a private listening experience (Note: the first stream here is the music content that is being played back in the wearable device)) and, 
establishing, when the first wearable audio device or the first peripheral device is in the non-critical listening state, the first data stream within the first connection, the first data stream established using the first communication protocol, the first communication protocol having a voice-centric data slot template (Fadell, see column 13 line 30-40, while driving the audio output device with the first audio signal, the device 300 may receive, via at least one microphone of the wearable device, a second audio signal. The second audio signal may include first ambient noise, such as the noise in the user's environment. The first ambient noise may include, for instance, the speech of the user and others around the user. The device 300 may perform a spectral analysis of the first ambient noise and determine that the frequency and timing of the first ambient noise is consistent with typical human speech patterns (Note: this is the non-critical listening state when a voice is being received)).

(Fadell, see column 5 line 47-55, HMD 102 may include sensors that facilitate a determination as to whether or not the HMD 102 is being worn. For instance, sensors such as an accelerometer, gyroscope, and/or magnetometer could be used to detect motion that is characteristic of the HMD being worn (e.g., motion that is characteristic of user walking about, turning their head, and so on)).

As per claim 3, Fadell teaches the method of claim 2, further comprising: transitioning the first wearable audio device or first peripheral device from the critical listening state to the non-critical listening state when the first sensor receives the voice input (Fadell, see column 13 line 30-40, while driving the audio output device with the first audio signal, the device 300 may receive, via at least one microphone of the wearable device, a second audio signal. The second audio signal may include first ambient noise, such as the noise in the user's environment. The first ambient noise may include, for instance, the speech of the user and others around the user. The device 300 may perform a spectral analysis of the first ambient noise and determine that the frequency and timing of the first ambient noise is consistent with typical human speech patterns (Note: this is the non-critical listening state when a voice is being received)).

As per claim 4, Fadell teaches the method of claim 3, wherein the transitioning occurs over a plurality of data frames (Fadell, see column 11 line 34-45, computing device 410 and wearable computing device 430 may each include one or more communication interface(s) 411 and 431 respectively. The type or types of communication interface(s) included may vary according to the type of communication link 420 that is utilized for communications between the computing device 410 and the wearable computing device 430. As such, communication interface(s) 411 and 431 may include hardware and/or software that facilitates wired communication using various different wired communication protocols, and/or hardware and/or software that facilitates wireless communications using various different wired communication protocols (Note: data frames are communicated in wired and wireless communications)).

As per claim 5, Fadell teaches the method of claim 2, further comprising: decreasing, via an audio encoder of the first wearable audio device, a bit rate of a first audio data when the first sensor receives the voice input (Fadell, see column 2 line 1-10, a wearable device that may, while playing back audio content, automatically recognize when a user is engaging in a conversation, and then duck the audio content playback accordingly).

As per claim 6, Fadell teaches the method of claim 1, wherein the audio-centric data slot template or the voice-centric data slot template comprises at least one slot corresponding to sensor data from another sensor located on or in the portable electronic device (Fadell, see column 5 line 39-46, an HMD 102 may include various types of sensors and/or sensory components. For instance, HMD 102 could include an inertial measurement unit (IMU) (not explicitly shown in FIG. 1A), which provides an accelerometer, gyroscope, and/or magnetometer. In some embodiments, an HMD 102 could also include an accelerometer, a gyroscope, and/or a magnetometer that is not integrated in an IMU).

As per claim 10, Fadell teaches the method of claim 1, wherein the first peripheral device comprises: a first processor and a first memory arranged to execute and store, respectively, a set of non-transitory computer readable instructions, the first memory further arranged to store the audio-centric data slot template and the voice-centric data slot template (Fadell, see column 11 line 55-65,  Computing device 410 and a wearable computing device 430 further include respective on-board data storage, such as memory 418 and memory 428).

As per claim 12, Fadell teaches an audio system for managing data, (Fadell, see column 5 line 33-38, the on-board computing system 118 may be configured to receive and analyze data…)  the system comprising: 
a first wearable audio device arranged to connect, via a first connection, to a first peripheral device, the first connection comprising a first data stream over a first protocol, (Fadell, see column 10 line 54-60, computing device 410 and wearable computing device 430 are operable to communicate via a communication link 420 (e.g., a wired or wireless connection).))  the first data stream arranged to utilize a voice-centric data slot template or an audio-centric data slot template (Fadell, see column 2 line 1-10, relates to a wearable device that may, while playing back audio content, automatically recognize when a user is engaging in a conversation, and then duck the audio content playback accordingly, in real-time (Note: critical listening state is while audio content is being played and non-critical listening state is when audio content is ducked when a user is engaged in a conversation ))
wherein, at least the first wearable audio device is arranged to operate in a critical listening state or a non-critical listening state where the critical listening state corresponds with the audio-centric data slot template and the non-critical listening state corresponds with the voice-centric data slot template (Fadell, see column 13 line 30-40, while driving the audio output device with the first audio signal, the device 300 may receive, via at least one microphone of the wearable device, a second audio signal. The second audio signal may include first ambient noise, such as the noise in the user's environment. The first ambient noise may include, for instance, the speech of the user and others around the user. The device 300 may perform a spectral analysis of the first ambient noise and determine that the frequency and timing of the first ambient noise is consistent with typical human speech patterns (Note: this is the non-critical listening state when a voice is being received)).

As per claim 13, Fadell teaches the audio system of claim 12, wherein the first wearable audio device or first peripheral device further comprises a first sensor arranged to receive a voice input (Fadell, see column 5 line 47-55, HMD 102 may include sensors that facilitate a determination as to whether or not the HMD 102 is being worn. For instance, sensors such as an accelerometer, gyroscope, and/or magnetometer could be used to detect motion that is characteristic of the HMD being worn (e.g., motion that is characteristic of user walking about, turning their head, and so on)).

As per claim 14, Fadell teaches the audio system of claim 13, wherein the first wearable audio device and the first peripheral device are arranged to transition from the critical listening state to the non-critical listening state when the first sensor receives the voice input. (Fadell, see column 13 line 30-40, while driving the audio output device with the first audio signal, the device 300 may receive, via at least one microphone of the wearable device, a second audio signal. The second audio signal may include first ambient noise, such as the noise in the user's environment. The first ambient noise may include, for instance, the speech of the user and others around the user. The device 300 may perform a spectral analysis of the first ambient noise and determine that the frequency and timing of the first ambient noise is consistent with typical human speech patterns (Note: this is the non-critical listening state when a voice is being received)).

As per claim 15, Fadell teaches the audio system of claim 14, wherein the transition occurs over a plurality of data frames. (Fadell, see column 11 line 34-45, computing device 410 and wearable computing device 430 may each include one or more communication interface(s) 411 and 431 respectively. The type or types of communication interface(s) included may vary according to the type of communication link 420 that is utilized for communications between the computing device 410 and the wearable computing device 430. As such, communication interface(s) 411 and 431 may include hardware and/or software that facilitates wired communication using various different wired communication protocols, and/or hardware and/or software that facilitates wireless communications using various different wired communication protocols (Note: data frames are communicated in wired and wireless communications)).

As per claim 16, Fadell teaches the audio system of claim 13, wherein the first wearable audio device comprises an audio encoder, the audio encoder arranged to decrease a bit rate of a first audio data when the first sensor receives the voice input. (Fadell, see column 2 line 1-10, a wearable device that may, while playing back audio content, automatically recognize when a user is engaging in a conversation, and then duck the audio content playback accordingly).

As per claim 20, Fadell teaches the system of claim 1, wherein the audio-centric data slot template or the voice-centric data slot template comprises at least one slot corresponding to sensor data from another sensor located on or in the portable electronic device. (Fadell, see column 5 line 39-46, an HMD 102 may include various types of sensors and/or sensory components. For instance, HMD 102 could include an inertial measurement unit (IMU) (not explicitly shown in FIG. 1A), which provides an accelerometer, gyroscope, and/or magnetometer. In some embodiments, an HMD 102 could also include an accelerometer, a gyroscope, and/or a magnetometer that is not integrated in an IMU).

(Fadell, see column 11 line 55-65,  Computing device 410 and a wearable computing device 430 further include respective on-board data storage, such as memory 418 and memory 428).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 11, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US Patent 10,013,999) hereinafter Fadell in view of Watson et al. (U.S. PGPub 2016/0357510) hereinafter Watson.

As per claim 7, Fadell doesn’t explicitly teach the method of claim 1, wherein the audio-centric data slot template and the voice-centric data slot template comprise a plurality of data slots, where each data slot is associated with voice data obtained from a first sensor on the first peripheral device or the first wearable audio device, or audio data obtained from the first peripheral device.
In analogous art Watson teaches the method of claim 1, wherein the audio-centric data slot template and the voice-centric data slot template comprise a plurality of data slots, where (Watson, see paragraph [0008], …a phone call being received at a companion communication device paired with a wireless ear bud is answered and audio data from the phone call is routed to the wireless ear bud in response to detecting that the wireless ear bud is worn in a user's ear without requiring additional user setup, configuration, etc. …when a media application is being played on a companion communication device that is paired with a wireless ear bud, the companion communication device can route audio data to the wireless ear bud).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Watson and apply them on the teaching of Fadell as doing so would enables ensuring a cache to provide a performance boost that avoids processor delays while waiting for data. (Watson, see paragraph [0060]).

As per claim 8, Fadell doesn’t explicitly teach the method of claim 7, wherein the audio-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a second audio data, and a third data slot corresponding to a first voice data.
In analogous art Watson teaches the method of claim 7, wherein the audio-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a second audio data, and a third data slot corresponding to a first voice data (Watson, see paragraph [0008], when a media application is being played on a companion communication device that is paired with a wireless ear bud, the companion communication device can route audio data to the wireless ear bud when the wireless ear bud is worn in a user's ear and playback can be paused when the wireless ear bud is not worn in (e.g., removed from) the user's ear).
(Watson, see paragraph [0060]).

As per claim 9, Fadell doesn’t explicitly teach the method of claim 7, wherein the voice-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a first voice data, and a third data slot corresponding to a second voice data.
In analogous art Watson teaches the method of claim 7, wherein the voice-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a first voice data, and a third data slot corresponding to a second voice data (Watson, see paragraph [0008], phone call being received at a companion communication device paired with a wireless ear bud is answered and audio data from the phone call is routed to the wireless ear bud in response to detecting that the wireless ear bud is worn in a user's ear without requiring additional user setup, configuration, etc. …when a media application is being played on a companion communication device that is paired with a wireless ear bud, the companion communication device can route audio data to the wireless ear bud when the wireless ear bud is worn in a user's ear and playback can be paused when the wireless ear bud is not worn in (e.g., removed from) the user's ear (Note: phone call audio data and also media audio data)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Watson and apply them on the teaching of Fadell as doing so would enables ensuring a cache to provide a performance boost that avoids processor delays while waiting for data. (Watson, see paragraph [0060]).


In analogous art Watson teaches the method of claim 10, wherein the first peripheral device is arranged to send a control packet to the first wearable audio device indicating that the first peripheral device is using the audio-centric data slot template or the voice-centric data slot template (Watson, see paragraph [0034], the wireless ear bud 300 can detect when it is worn in an ear and can send a signal to the companion communication device 350 indicating a change in wearing status from out-of-ear to in-ear. The companion communication device 350 can use the received signal to perform one or more actions, such as to automatically answer the incoming voice call, to route audio from the voice call to the paired wireless ear bud 300, and to receive user audio data obtained via the microphone of the wireless ear bud 300).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Watson and apply them on the teaching of Fadell as doing so would enables ensuring a cache to provide a performance boost that avoids processor delays while waiting for data. (Watson, see paragraph [0060]).

As per claim 17, Fadell doesn’t explicitly teach the audio system of claim 12, wherein the audio-centric data slot template and the voice-centric data slot template comprise a plurality of data slots, where each data slot is associated with voice data obtained from a sensor on the first peripheral device or the first wearable audio device, or audio data obtained from the first peripheral device. 
In analogous art Watson teaches the audio system of claim 12, wherein the audio-centric data slot template and the voice-centric data slot template comprise a plurality of data (Watson, see paragraph [0008], …a phone call being received at a companion communication device paired with a wireless ear bud is answered and audio data from the phone call is routed to the wireless ear bud in response to detecting that the wireless ear bud is worn in a user's ear without requiring additional user setup, configuration, etc. …when a media application is being played on a companion communication device that is paired with a wireless ear bud, the companion communication device can route audio data to the wireless ear bud).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Watson and apply them on the teaching of Fadell as doing so would enables ensuring a cache to provide a performance boost that avoids processor delays while waiting for data. (Watson, see paragraph [0060]).

As per claim 18, Fadell doesn’t explicitly teach the audio system of claim 17, wherein the audio-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a second audio data, and a third data slot corresponding to a first voice data.
In analogous art Watson teaches the audio system of claim 17, wherein the audio-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a second audio data, and a third data slot corresponding to a first voice data. (Watson, see paragraph [0008], when a media application is being played on a companion communication device that is paired with a wireless ear bud, the companion communication device can route audio data to the wireless ear bud when the wireless ear bud is worn in a user's ear and playback can be paused when the wireless ear bud is not worn in (e.g., removed from) the user's ear).
(Watson, see paragraph [0060]).

As per claim 19, Fadell doesn’t explicitly teach the audio system of claim 17, wherein the voice-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a first voice data, and a third data slot corresponding to a second voice data.
In analogous art Watson teaches the audio system of claim 17, wherein the voice-centric data slot template comprises a first data slot corresponding to a first audio data, a second data slot corresponding to a first voice data, and a third data slot corresponding to a second voice data (Watson, see paragraph [0008], phone call being received at a companion communication device paired with a wireless ear bud is answered and audio data from the phone call is routed to the wireless ear bud in response to detecting that the wireless ear bud is worn in a user's ear without requiring additional user setup, configuration, etc. …when a media application is being played on a companion communication device that is paired with a wireless ear bud, the companion communication device can route audio data to the wireless ear bud when the wireless ear bud is worn in a user's ear and playback can be paused when the wireless ear bud is not worn in (e.g., removed from) the user's ear (Note: phone call audio data and also media audio data)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Watson and apply them on the teaching of Fadell as doing so would enables ensuring a cache to provide a performance boost that avoids processor delays while waiting for data. (Watson, see paragraph [0060]).


In analogous art Watson teaches the audio system of claim 21, wherein the first peripheral device is arranged to send data from a control slot to the first wearable audio device indicating that the first peripheral device is using the audio-centric data slot template or the voice-centric data slot template (Watson, see paragraph [0034], the wireless ear bud 300 can detect when it is worn in an ear and can send a signal to the companion communication device 350 indicating a change in wearing status from out-of-ear to in-ear. The companion communication device 350 can use the received signal to perform one or more actions, such as to automatically answer the incoming voice call, to route audio from the voice call to the paired wireless ear bud 300, and to receive user audio data obtained via the microphone of the wireless ear bud 300).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Watson and apply them on the teaching of Fadell as doing so would enables ensuring a cache to provide a performance boost that avoids processor delays while waiting for data. (Watson, see paragraph [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2016/0044151 which describes volume control for mobile device using a wireless device.
U.S.  PGPub 2004/0137969 which describes Voice activated wireless phone headset.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/            Primary Examiner, Art Unit 2449